                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

DAVID BUCHANAN, EVA FIGUEROA, and
JAVON JONES, on behalf of themselves, FLSA
Collective Plaintiffs and the Class,                      Case No.: 18-cv-885

                               Plaintiffs,
                                                          NOTICE OF PLAINTIFFS’
        v.                                                UNOPPOSED MOTION FOR
                                                          APPROVAL OF ATTORNEYS’
PAY-O-MATIC CHECK CASHING CORP. and
                                                          FEES, ADMINISTRATION FEES
THE PAY-O-MATIC CORP.,
                                                          AND REIMBURSEMENT OF
                     Defendants.
                                                          EXPENSES


       For the reasons set forth in (i) the Memorandum of Law in Support of Plaintiffs’

Unopposed Motion for Approval of Attorneys’ Fees and Reimbursement of Expenses and (ii) the

Declaration of C.K. Lee in Support of Plaintiffs’ Unopposed Motion for Approval of Attorneys’

Fees, Administration Fees and Reimbursement of Expenses and Unopposed Motion for Approval

of Class Representative Service Awards, and the exhibits attached thereto, Plaintiffs respectfully

request that the Court enter an Order: (1) awarding Class Counsel $400,000 in attorneys’ fees,

which is approximately one-third of the Settlement Fund established by Defendants, net of costs

and expenses, plus reimbursement of costs in the amount of $3,583.00, to be paid from the

Settlement Fund; and (2) awarding RUST Consulting, as Settlement Administrator, administration

fees of $49,578.00 to be paid from the Settlement Fund.


 Dated: May 28, 2021                                 Respectfully submitted,

                                              LEE LITIGATION GROUP, PLLC

                                       By:    /s/ C.K. Lee
                                             C.K. Lee, Esq.
                                             Anne Seelig, Esq.
                                             148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class
